Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s response to the restriction requirement, dated February 11, 2021, has been received and entered into the record. Applicant’s election of Group I, claims 1, 2, 8, 13, 19, 23, 25, 28, 31, 33, 38-42, 50, 51, 56, 59, 60, 67-69, 75, and 76, has been entered into the record. Applicant’s election of the following species has also been received and entered into the record: HVR-L1: SEQ ID NO: 4; HVR-L2: SEQ ID NO: 14; HVR-L3: SEQ ID NO: 21; HVR-H1: SEQ ID NO: 27; HVR-H2: SEQ ID NO: 36; HVR-H3: SEQ ID NO: 46; VL: SEQ ID NO: 105; VH: SEQ ID NO:118; dendritic cells from the species of primary cells; the binding sequence of amino acid residues 65-71, 77-84, and 119-127 of SEQ ID NO: 1, or amino acid residues on a mammalian Siglec-5 protein corresponding to amino acid residues 65-71, 77-84, and 119-127 of SEQ ID NO: 1; the amino acid substitutions in the Fc region at a residue position P331S; and PD-L1 as a species of additional antibodies.
Claims 70-74 and 77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11, 2021.
Claims 1, 2, 8, 13, 19, 23, 25, 28, 31, 33, 38-42, 50, 51, 56, 59, 60, 67-69, 75, and 76 are therefore pending and under examination, drawn to an isolated monoclonal anti-Siglec-5 antibody.

Claim Objections
Claim 75 is objected to due to its dependency upon withdrawn claim 73. Appropriate correction is required.
Claims 68 and 69 are objected to due to minor informalities. There appears to be a missing word in the claim; “antibody has a dissociation constant”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8, 13, 19, 23, 28, 31, 33, 38-42, 50-51, 56, 59-60, 67-69, and 75-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), "[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) ("The '128 and '485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus."). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875 ("[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.") 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject matter as of the filing date. Demonstrating possession "requires a precise definition" of the invention. To provide this precise definition" for a claim to a genus, a patentee must disclose "a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus" (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
Amgen page 1361).
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guide lines for claims drawn to antibodies, which can be found at www.uspto.gov/sltes/default/files/docurrienfcs/amgenJ22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.
In the instant case, the specification discloses specific antibodies against sialic acid-binding Ig-like lectin-5 (Siglec-5). However, the claims broadly encompass any antibody that binds Siglec-5. The present claims attempt to claim every anti-Siglec-5 antibody, wherein the instant specification does not describe representative examples to support the full scope of the claims. In contrast to Applicant's disclosure of specific anti-Siglec-5 antibodies, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the claimed anti-Siglec-5 antibody. 
AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Here, the claims are directed to a genus of antigen-binding immunoglobulin molecules are defined by their desired binding to an antigen and function of such binding. 
It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
With respect to the percent identity language of claims 23, 31, and 33, the following is noted:
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen 


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of what is being claimed are not clearly defined. One of skill in the art would not be appraised of whether the heavy or light-chain variable regions recited in claim 31 necessarily correspond to the sets of CDRs recited in the dependent claims. Under the broadest reasonable interpretation of claim 31, it appears that any of the heavy or light-chain 
Applicant is invited to amend the claims to more clearly define the relationship between the various species of claim 31 and the corresponding species of the dependent claims of claim 33.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 13, 19, 28, 38-41, 50-51, 56, 59-60, 67-69, and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connolly et al. (British Journal of Haematology, 2002, 119, 221–238) as evidenced by Carlin et al (cited in IDS).
Connolly describes two murine antibodies against Siglec-5, 1A5 and 2H8 (page 222, right column, second paragraph). Connolly further teaches that Siglec-5 is expressed on neutrophils as evidenced by immunohistochemistry (page 225, right column, second paragraph and Figure 1). Connolly further teaches that the structure of Siglec-5 includes an immunoreceptor tyrosine-based inhibitory motif (ITIM), which is commonly found in several other leukocyte proteins (page 221, right column).

Carlin teaches that binding of Siglec-5 on neutrophils inhibits functions such as phagocytosis, oxidative burst, and extracellular trap production (abstract). Therefore, Connolly inherently teaches the material of claim 8.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d. 
Given that the prior art taught a monoclonal antibody against Siglec-5, it would have the dissociation constant as recited in claims 68-69. Since the Office does not have a laboratory to 
Under the broadest reasonable interpretation, claim 67 recites intended use for the claimed antibody (i.e., “for use in combination with one or more…”). Such intended use does not distinguish the composition in the art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Moreover, it is noted that the present claim 75 recites a product-by-process limitation wherein the antibody is obtained by culturing a host cell containing an isolated nucleic acid sequence encoding a Siglec-5 antibody. However such process does not distinguish from the antibody taught in the art. “[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Claims 1, 13, 50-51, 56, 59-60, and 75-76 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by U.S. patent 7,374,764 (Ni et al.).
Ni describes monoclonal antibodies against a CD33-like polypeptide with the sequence of SEQ ID NO: 2 (col. 3, lines 48-50, which has greater than 99% identity to Siglec-5, as evidenced by the following sequence alignment:

    PNG
    media_image1.png
    916
    529
    media_image1.png
    Greyscale


Ni also teaches that the CD33-like protein in question which is bound by said antibodies can be found on human neutrophils, as evidenced by RT-PCR (col. 5, lines 50-62).
Ni further teaches that such antibodies may be of murine origin (col. 24, lines 23-25), and may also include Fab, F(ab') and other fragments (col. 26, lines 62-63).
Ni further teaches the use of vectors and host cells for the production of anti-CD33-like antibodies (col. 13, lines 38-58).
Ni further teaches that anti-CD33-like antibodies may be formulated in association with a pharmaceutically acceptable parenteral vehicle (col. 32, 20-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. in view of Krupka et al. (Leukemia (2016) 30, 484–49).
Ni teaches a method of treating acute myeloid leukemia (AML) by obtaining hematopoietic stem cells from obtaining bone marrow from an AML patient, and incubating with an anti-CD33-like protein monoclonal antibody (col 28, lines 30-40).
Krupka teaches the use of PD-L1 blocking antibodies for the treatment of AML (page 485, left column, fifth paragraph). Krupka further teaches the use of an anti-CD33 antibody which targets AML, and that the combination of both antibodies produces enhanced lysis of AML cells (Figure 5). 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the anti-Siglec-5 antibody as taught by Ni with the anti-PD-L1 antibody as taught by Krupka to arrive at the claimed invention. Both Siglec-5 and PD-L1 were known to be highly relevant in the diagnosis of AML. The benefit of targeting both CD33 and .

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Oganesyan et al. (cited in IDS).
	As stated above, Connolly teaches the claimed subject matter of claim 41. However, Connolly does not teach the amino acid substitution of P331S, as recited in claim 42.
The Fc mutations recited in the claim 42 are well known in the art. For example, Oganesyan teaches that the mutation P331S in the Fc portion of an IgG molecule is major determinant for human IgG binding to human CD64 (page 700, third paragraph). More specifically, the combination of L234F, L235E, and P331S mutations significantly decreases binding to human CD32 (also known as Fc fragment of IgG receptor IIb). Oganesyan further teaches that modulating antibody effector functions could play a role in decreasing IgG-mediated toxicity events (page 700, third paragraph).
It would be prima facie obvious to combine the above references to arrive at the claimed invention. As of the effective filing date, the effects of the P331S mutation in an Fc region of an antibody were known, specifically with regards to an antibody which could bind ITIMs expressed on the surface of neutrophils, which Siglec-5 and CD32 have in common. A person skilled in the art could readily create the claimed antibody by incorporating the .

Allowable Subject Matter
The elected species with the specific sequences of the CDRs are free of the prior art.
	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable to the extent of the elected species if rewritten in independent form including all of the limitations of the base independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cornish et al. (cited in IDS), White et al. (cited in IDS), Erikson-Miller et al. (cited in IDS).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                    

/SHARON X WEN/Primary Examiner, Art Unit 1644